NO. 12-14-00320-CV

                            IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

ELLIOTT WILLIAMS,                                 §       APPEAL FROM THE 369TH
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

TEXAS DEPARTMENT OF
CRIMINAL JUSTICE,
APPELLEE                                          §       ANDERSON COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
       Elliott Williams, an inmate, filed this pro se in forma pauperis appeal from the trial court’s
order dismissing his lawsuit. We dismiss the appeal as frivolous.


                                 INMATE LITIGATION–CHAPTER 14
       Effective January 1, 2012, Chapter 14 of the Texas Civil Practice and Remedies Code was
amended to apply to an action, including an appeal or an original proceeding, brought by an inmate
in a district, county, justice of the peace, or small claims court, or an appellate court in which an
affidavit of indigence is also filed. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002 (West Supp.
2014). This means that the requirements of Chapter 14 apply when inmates file an appeal or an
original proceeding in an appellate court just as when they file an action in a trial court. See id.
       Chapter 14 requires an inmate to file an affidavit or declaration “relating to previous filings”
in which the inmate must detail all previous actions filed pro se, other than a suit under the Texas
Family Code.      Id. § 14.004(a) (West Supp. 2014).           The affidavit or declaration must be
accompanied by a certified copy of his “inmate trust account statement” that “reflect[s] the balance
of the account at the time the claim is filed and activity in the account during the six months
preceding the date on which the claim is filed.” Id. § 14.004(c) (West Supp. 2014). The filings
required under Chapter 14 are “an essential part of the process by which courts review inmate
litigation.” Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.–Waco 1996, no writ).
         If the inmate fails to file the affidavit or declaration with the required information about
previous filings or the inmate trust account statement, the trial court can dismiss the action without
notice or hearing. See, e.g., Amir-Sharif v. Mason, 243 S.W.3 854, 857 (Tex. App.–Dallas 2008,
no pet.); Thompson v. Rodriguez, 99 S.W.3d 328, 330 (Tex. App.–Texarkana 2003, no pet.).
Further, when an inmate fails to comply with the requirement for the affidavit or declaration of
previous filings, the trial court may assume that the current action is substantially similar to one
previously filed by the inmate and thus is frivolous. Bell v. Tex. Dep’t of Criminal Justice–
Institutional Div., 962 S.W.2d 156, 158 (Tex. App.–Houston [14th Dist.] 1998, pet. denied). We
see no reason why this caselaw interpreting the Chapter 14 requirements as they apply to actions
filed in trial courts should not also now apply to actions filed in appellate courts. See Douglas v.
Turner, No. 10-13-00031-CV, 2013 WL 2245653, at *1 (Tex. App.–Waco May 9, 2013, no pet.)
(op., not yet released for publication).
         In this appeal, Williams did not file a copy of his inmate trust account statement or an
affidavit or declaration of previous filings. Because the requirements of Chapter 14 now apply to
inmate proceedings in the courts of appeals, caselaw permits us to dismiss Williams’s appeal
without notice.


                                                     CONCLUSION
         Williams did not comply with the Chapter 14 requirement for a copy of his inmate trust
account statement and an affidavit or declaration of previous filings. Therefore, we dismiss this
appeal as frivolous. See Bell, 62 S.W.2d at 158.
Opinion delivered November 5, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      (PUBLISH)




                                                                2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                          NOVEMBER 5, 2014


                                          NO. 12-14-00320-CV


                               ELLIOTT WILLIAMS,
                                    Appellant
                                       V.
                     TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                                    Appellee


                                 Appeal from the 369th District Court
                        of Anderson County, Texas (Tr.Ct.No. XXX-XX-XXXX)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.